Citation Nr: 0506550	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-17 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a lumbosacral strain with degenerative disc 
disease (DDD).

2.  Entitlement to an effective date earlier than August 28, 
2002, for the grant of service connection for a lumbosacral 
strain with DDD.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to July 
1985.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The rating decision granted service connection for 
a lumbosacral strain, and assigned a 10 percent rating 
effective from August 28, 2002.  The veteran appealed the 
initial disability rating and the effective date assigned for 
the grant of service connection.  In January 2004 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

The veteran testified at a June 2003 Travel Board hearing 
before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Neither the former criteria for evaluating back 
disabilities, in effect when the veteran filed his claim for 
an increased disability rating, nor the revised criteria, 
which became effective September 23, 2002 and August 27, 
2003, are more favorable to the veteran's claim.

2.  The veteran's service-connected low back disorder is 
manifested by subjective complaints of pain, stiffness and 
intermittent radiculopathy resulting in no more than slight 
limitation of motion and mild intervertebral disc syndrome; 
there is no evidence of muscle spasm with range of motion 
testing or a loss of lateral spine motion.

3.  The veteran's service-connected low back disorder is 
manifest by forward flexion of the thoracolumbar spine to at 
least 90 degrees; there is no objective evidence of favorable 
ankylosis of the entire thoracolumbar spine; nor evidence of 
incapacitating episodes of intervertebral disc syndrome 
during the past 12 months.  

4.  The RO received the veteran's claim for service 
connection for a low back disorder on August 28, 2002.

5.  There is no prior written communication from the veteran 
or his representative requesting a determination of 
entitlement or evidencing a belief in entitlement to service 
connection for a low back disorder or indicating an intent to 
apply for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for lumbosacral strain with DDD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-5243 (2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002).

2.  The criteria for an effective date earlier than August 
28, 2002, for the grant of service connection for lumbosacral 
strain with DDD, are not met.  38 U.S.C.A. §§ 1110, 5110, 
7104 (West 2002); 38 C.F.R. § 3.400 (2004).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the October 2002 rating decision from which the current 
appeals originate.  The veteran was provided with statements 
of the case in November 2002 and June 2003 which notified him 
of the issues addressed, the evidence considered, the 
adjudicative actions taken, the decisions reached, the 
pertinent law and regulations, and the reasons and bases for 
the decisions.

In the present case, the October 2002 rating decision granted 
service connection for a lumbosacral strain and assigned a 10 
percent disability rating, effective from August 28, 2002.  A 
December 2002 rating decision denied an earlier effective 
date for the grant of service connection.  Only after the 
rating actions were promulgated did the RO, pursuant to the 
January 2004 remand, provide adequate notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claims.  The notice letter was issued in 
January 2004.  

While the notice provided to the veteran in January 2004 was 
not given prior to the first RO adjudication of the claims in 
October 2002, the notice was provided by the RO pursuant to 
the January 2004 remand and prior to recertification of the 
claims, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran was specifically advised of what information and 
evidence was needed to substantiate his claims.  He was also 
advised of what evidence VA would obtain for him, and of what 
evidence he was responsible for submitting, and also advised 
to submit relevant evidence in his possession.  

However, with regard to the veteran's appeal of the initial 
rating assigned for his service-connected lumbosacral strain 
and the effective date assigned for service connection for 
lumbosacral strain, he appealed the initial evaluation 
assigned the service-connected lumbosacral strain as well as 
the initially assigned effective date for service connection.  
Therefore, these issues on appeal were first raised in a 
notice of disagreement (NOD) submitted in response to VA's 
notice of its decision on claims for which VA has already 
notified the claimant of the information and evidence 
necessary to substantiate the claim for service connection, 
in September 2002.  In this regard, the Board observes that 
38 U.S.C.A. § 7105(d) (West 2002) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but 38 U.S.C.A. § 5103(a) does not require 
VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and private treatment records, as well as VA 
examination reports.  The RO has made several attempts to 
obtain private treatment records.  However, the veteran has 
advised the RO that such private treatment records do not 
exist or are unavailable.  Nor has he alleged that there are 
any other outstanding medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Factual Background

The veteran's service medical records show that he initially 
injured his low back while lifting a heavy pallet in January 
1985.  He described his pain as sharp and nonradiating.  He 
was given light duty and medication for seven days for 
diagnosed acute mid muscle spasms.  In early February 1985, 
he was hospitalized three days for muscle spasms.  He wad 
discharged to light duty initially and was rehospitalized for 
low back muscle spasms when he attempted to return to full 
duty.  He was diagnosed and treated for mechanical low back 
pain.  A March 1985 bone scan study of the thoracic and 
lumbosacral spines was normal.  A progress note that same 
month shows that low back flexion was limited to 25 degrees 
and lateral flexion was limited to 30 degrees on both sides.  
The right side of the low back was rigid and tense without 
pain on palpation.  

An April 1985 Medical Board Report shows the veteran denied 
any previous back injuries but did have questionable spinal 
meningitis as a baby and had a spinal tap at the time.  He 
developed back pain after lifting the pallet in January 1985.  
Physical examination revealed tenderness to palpation over 
both paraspinous areas.  There was tenderness on straight leg 
raises at 60 degrees bilaterally.  Motor strength was 5/5 in 
all muscle groups and reflexes were 3+ and brisk.  The 
diagnosis was mechanical low back pain that existed prior to 
enlistment.  The Medical Board opined that the veteran was 
unfit for duty by reason of physical disability and 
recommended that he be discharged from service.

Treatment records from the Cleveland Chiropractic Clinic, 
dating from May 1991 to March 1994, show the veteran 
complained of mid to low back tenderness and pain in May 
1991.  Examination of the spine revealed minimal limitation 
of lumbar range of motion with no associated pain.  The 
report also noted tenderness on the right side of the lumbar 
spine.  All neurological findings were within normal limits.  
X-ray studies of the entire spine, conducted in June 1991, 
indicate inferior vertebral endplate irregularities in the 
mid thoracic region.  The studies also showed minimal pelvic 
unleveling that was not well compensated for in the lumbar 
region by means of appreciable vertebral body rotation or 
lumbar convexity.  The impression included pelvic unleveling 
with associated rotation.  Subsequent treatment records show 
adjustment treatment for intermittent complaints of low back 
pain and tenderness.

On August 28, 2002, the veteran's original claim for service 
connection for a low back disability was received.  

An August 2002 letter from W. VanWey, D.C., states that he 
became acquainted with the veteran as a professional 
colleague in September 1994 and that the veteran advised him 
that he had a chronic lower back condition that necessitated 
periodic care.  Dr. Vanwey found the veteran to have 
lumbosacral/sacroiliac instability with resultant nerve 
impingement of the corresponding spinal segments and 
musculoligamentous splinting of the corresponding components.  
Periodic manipulation alleviated the veteran's symptoms.

In September 2002, the veteran underwent a VA orthopedic 
examination.  At the time of the examination he reported he 
had been treated by chiropractors for back pain and stiffness 
since his discharge from service.  He reported that his back 
problems had worsened in the last four years.  He complained 
of low back pain that radiated into his right leg and caused 
numbness in his right great toe.  He had low back stiffness 
in the mornings and described his pain, on a scale of 1 to 
10, as varying from 5 to 10.  He denied any back surgery.  He 
did not use crutches, a cane or wear a lumbar brace.  He 
denied any limitation of motion or functional impairment.  
Physical examination revealed the veteran's posture and gait 
to be normal.  There was no fixed deformity or evidence of 
spasm or weakness.  There was evidence of mild tenderness at 
the right sciatic notch.  Straight leg raising was positive 
on the right side at 75 degrees.  Straight leg raising was 
negative on the left side.  Motor and sensory functions were 
intact, as were the pedal pulses.  All reflexes were normal 
and symmetrical.  Low back flexion was to 95 degrees without 
pain, extension was to 30 degrees with pain; left lateral 
flexion was to 40 degrees without pain, right-sided rotation 
was to 45 degrees with pain, while left-sided rotation was to 
55 degrees without pain.  X-ray studies of the lumbar spine 
were normal.  The impression was lumbosacral strain with zero 
to mild functional loss due to pain and stiffness.

In a September 2002 letter, M. D. Bush, D.C., states that the 
veteran had been his patient since 1995.  He suffered low 
back pain at the 5th lumbar vertebrae and joint pain and 
stiffness on the right sacral iliac joint.  

Service connection was granted for a lumbosacral strain in an 
October 2002 rating decision, effective from August 28, 2002, 
and assigned a 10 percent initial rating.

A November 2002 private MRI scan of the lumbar spine revealed 
mild multilevel facet arthropathy, mild DDD at level L5-S1 
and mild broad base disc bulge.  There was no significant 
spinal stenosis or direct nerve root impact.  

A December 2002 private CT scan of the veteran's lumbosacral 
spine showed no evidence of underlying bony abnormalities or 
a destructive process.  There was a broad based degenerative 
disc protrusion at the L5-S1 level.

In December 2002, the veteran underwent an initial 
evaluation, conducted by D. G. Malone, M.D.  The evaluation 
notes the veteran had been diagnosed with a lumbosacral 
strain.  He described his back pain as being worse when 
standing or twisting.  He reported occasional pain radiating 
into the posterior and posterolateral portion of the leg and 
into the anterior shin with some numbness in the great toe.  
He also reported occasional numbness.  Examination revealed 
straight leg raising as negative.  There was significant 
tenderness on the right side of the sacroiliac joint and 
posterior pain in the anterosuperior iliac region of the 
spine.  Patrick's sign was negative.  Motor strength was 5/5 
in the lower extremity muscles.  Deep tendon reflexes were 
symmetrical in the lower extremities.  Hoffman's sign was 
greater on the right side than the left.  Heel, toe and 
tandem walking were performed normally.  The examiner noted 
that a MRI scan of the lumbar spine showed significant 
changes at L5-S1 without nerve root impingement and the 
possibility of pars defect.  The impression includes probable 
right sacroiliitis.

In a January 2003 treatment record, Dr. Malone noted that the 
CT scan showed some gas in the left sacroiliac joint complex 
with minimal spurring.  

A December 2002 rating decision denied an earlier effective 
date for the grant of service connection for the veteran's 
lumbosacral strain on the basis that his original claim was 
received on August 28, 2002.

During his June 2003 travel board hearing before the 
undersigned, the veteran testified that he believed his 
current disc bulge was a result of his inservice injury.  He 
stated that he had been a practicing chiropractor for ten 
years.  He testified that he experienced intermittent 
radiculopathy down his right leg into the foot and toes.  He 
also experienced spinal stiffness in the mornings and pain in 
the sacroiliac joint.  He described episodic pain on a daily 
basis.  He stated that his low back pain was not 
incapacitating.  The veteran further testified that he 
believed he was entitled to an earlier effective date for 
service connection for his low back because he was denied his 
procedural rights at the time of his medical discharge.  
Therefore, he believed he was entitled to an effective date 
immediately following his discharge from service.

In November 2003, the veteran submitted an article from a 
chiropractic journal regarding improving sacroiliac joint 
function.  

At his February 2004 VA compensation examination, the veteran 
complained of low back pain and pain in the right sacroiliac 
joint, described as sometimes excruciating.  He also 
experienced pain and weakness in his right leg, with 
occasional numbness in the toes of the right foot.  On a 
scale of 1 to 10, he described his low back pain as ranging 
from 6 to 9.  He stated that the pain was 9 during flare-ups.  
His flare-ups lasted a couple of days at a time.  During his 
flare-ups he took pain medications and was on bed rest.  He 
stated he experienced flare-ups two to three times a month.  
He had no history of bladder or bowel function impairment and 
stated that he could walk a mile or so.  He reported that he 
received weekly manipulation from chiropractors, but had no 
history of hospitalizations or prescribed medication.  Nor 
had he been prescribed bed rest.  

Physical examination revealed the veteran's posture and gait 
were normal.  There was no fixed deformity and the 
musculature of the back was normal.  There was no evidence of 
any spasm or weakness and there was no tenderness noted.  
Straight leg raising was negative on both sides at 90 
degrees.  Motor function was intact without any weakness or 
atrophy.  Deep tendon reflexes were normal and symmetrical on 
both sides.  Babinski test was negative on both sides.  
Sensory function was intact.  Low back flexion was to 90 
degrees with no pain noted; extension was to 20 degrees 
without pain and to 30 degrees with pain.  Right lateral 
flexion was to 35 degrees with no pain noted and left lateral 
flexion was to 40 degrees without pain.  Left side rotation 
was to 60 degrees without pain and right side rotation was to 
40 degrees without pain and to 50 degrees with pain.  Despite 
complaints of pain with extension and right side movements, 
there was no evidence of weakness or fatigue.  The examiner 
noted slight limitation of movement of the right side 
rotation and extension due to pain, but noted that the 
veteran was able to endure the pain.  X-ray studies of the 
lumbosacral spine and sacroiliac joint were negative for 
abnormalities.  The diagnosis was mild degenerative joint 
disease of the lumbosacral spine with zero to mild functional 
loss due to pain.

The veteran has indicated that there are no available 
treatment records from Drs. Bush and VanWey, as they treated 
the veteran as a colleague and did not keep records.  
Likewise, a letter from Logan Chiropractic College shows that 
the veteran's medical file had been destroyed.  Finally, in a 
February 2004 letter, the veteran stated that he had no 
additional medical records or contentions to submit and 
requested his appeal be processed.





Analysis

Increased Initial Evaluation

The veteran contends that he is entitled to a higher initial 
disability rating for his service-connected low back 
disorder.  He believes VA has misdiagnosed the disorder and 
that his condition will degenerate with time.  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the course of this appeal, VA revised the criteria for 
evaluating back disorders.  Initially, the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 for evaluating 
intervertebral disc syndrome were amended, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  The newly enacted provisions of this section 
allow for intervertebral disc syndrome (preoperatively or 
postoperatively) to be evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining (under 38 C.F.R. § 4.25) separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  In addition, 
effective September 26, 2003, further changes have been made 
to the remaining criteria for evaluating spinal disorders.  
See 68 Fed. Reg. 51,454-51,458 (August 27, 2003).  These 
revisions consist of a new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  Additionally, associated 
neurological abnormalities (e.g., bowel or bladder 
impairment) are now to be separately evaluated.  These 
changes are listed under Diagnostic Codes 5235-5243, with 
Diagnostic Code 5243 now embodying the recently revised 
provisions of the former Diagnostic Code 5293 (for 
intervertebral disc syndrome). 

The March 2004 supplemental statement of the case indicates 
that the RO has considered both the old and new regulations 
in making its determination.  The Board finds that its 
consideration of both the new and old criteria is therefore 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran's service-connected lumbar strain with DDD is 
currently evaluated as 10 percent disabling under the 
provisions 38 C.F.R. § 4.71a, Diagnostic Code 5295, in effect 
at the time he filed his claim.  

The old criteria under the provisions of Diagnostic Code 5295 
provide a 10 percent rating for characteristic pain on 
motion.  With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position, 
a rating of 20 percent is provided.  When severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion, a 
rating of 40 percent is provided.  

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  

Diagnostic Code 5293 provides for evaluation of 
intervertebral disc syndrome. Intervertebral disc syndrome is 
assigned a noncompensable rating when it is postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  The Board recognizes that the veteran is a 
medical professional and has the requisite knowledge, skill, 
experience, training, and education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, the Board also has a duty to analyze the 
credibility and probative value of the evidence of record and 
finds while the veteran is competent to provide competent 
medical opinions, his opinions are less probative when 
compared to the more detailed objective medical findings 
prepared by disinterested professionals.  In this respect, 
the Board notes that the veteran has not submitted treatment 
records from Drs. Bush and VanWey that would provide 
objective detailed evidence of the current severity of his 
low back symptoms.  Moreover, Dr. Malone's December 2002 
evaluation, while not indicating any range of motion studies, 
revealed objective symptomatology that was no more than mild 
in severity at the time of the examination.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

The Board acknowledges that the veteran has consistently 
complained of low back pain and resulting functional 
impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Nevertheless, as detailed below, the competent medical 
evidence does not contain objective findings indicating that 
this impairment is of such severity as to warrant a schedular 
rating in excess of 10 percent.  In considering whether the 
veteran sustained any additional functional loss as a result 
of his low back disability under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, the Board again notes that vast 
majority of private treatment and VA examination reports do 
not indicate any objective evidence of any more than slight 
limitation of motion due to pain or more than mild functional 
loss due to pain, despite the veteran's complaints.  Although 
both the September 2002 and the February 2004 VA examination 
reports note the veteran's complaints of pain with low back 
range of motion testing, the veteran had either full or only 
slightly limited range of motion with pain evident only 
during the last 10 degrees of extension and with right side 
movements.  Moreover, the February 2004 examiner stated that 
the veteran had only slight limitation of movement due to 
pain and that there was no evidence of weakness or fatigue.  
The examiner opined that the veteran had zero to mild 
functional loss due to pain.  Likewise, although the veteran 
complained of flare-ups, there is no objective evidence of 
such at the time of any of his VA examinations.  Considering 
the limitation of motion with pain on motion, the Board does 
not conclude that the veteran's disability picture more 
closely resembles the severity required for a rating greater 
than 10 percent.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 
Vet. App. at 206.

With respect to the "old" criteria, the Board finds that 
the competent medical evidence does not support a finding 
that the veteran's service-connected low back disorder is 
manifested by more than slight limitation of motion.  Even 
with his complaints of pain, he was able to bend forward to 
90 to 95 degrees, and bend laterally at least 35 degrees 
bilaterally, at the time of both the September 2002 and 
February 2004 VA examinations.  The objective findings 
indicate no more than slight limitation of motion, and, as 
such, do not warrant a rating in excess of 10 percent under 
Diagnostic Code 5292.

The Board also finds that the competent medical evidence does 
not reflect that the service-connected low back disorder is 
manifested by symptoms of lumbosacral strain severe enough to 
warrant a 20 percent rating.  The September 2002 and February 
2004 VA examinations show no evidence of muscle spasm with 
forward bending or a loss of lateral spine motion.  However, 
the September 2002 and February 2004 examination reports do 
show some pain with range of motion testing, and the December 
2002 private evaluation also indicated tenderness and pain in 
the sacroiliac region of the back.  Thus, the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent under Diagnostic Code 5295.

In regard to the evaluation of intervertebral disc disease 
under the "old" criteria found at Diagnostic Code 5293, the 
Board has already acknowledged that the veteran has 
intervertebral disc disease.  However, the November 2002 
private MRI study indicated no more than mild DDD with no 
significant spinal stenosis or direct nerve root impact.  
Moreover, although the veteran indicated he had flare-ups of 
back pain two to three times a month that caused him to take 
pain medication and rest in bed, there is no objective 
evidence that these flare-ups were recurring attacks of 
intervertebral disc syndrome.  Moreover, the veteran 
testified that his disability was not incapacitating at the 
June 2003 hearing before the undersigned.  The objective 
findings at the time of the September 2002 and February 2004 
VA examinations, as well as the December 2002 private 
evaluation, together with a thorough review of the 
symptomatology noted in the medical records, do not support a 
finding of moderate symptoms of intervertebral disc syndrome 
necessary under Diagnostic Code 5293 for the next higher 
rating of 20 percent.

With respect to the "new" criteria, the Board finds that 
the competent medical evidence does not reflect that the 
service-connected low back disorder is manifest by forward 
flexion of the thoracolumbar spine to 60 degrees or less.  As 
stated above, despite the veteran's complaints of pain, the 
September 2002 and February 2004 VA examinations showed that 
he was able to bend forward to 95 and 90 degrees without 
pain, and bend laterally to at least 35 degrees bilaterally; 
at the both VA examinations he had extension to 30 degrees, 
with pain beginning at 20 degrees, and rotation to at least 
40 degrees bilaterally.  Likewise, there is no objective 
evidence of muscle spasm or guarding severe enough to cause 
an abnormal gait.  The September 2002 and February 2004 VA 
examinations noted no muscle spasm and that the veteran's 
gait was normal.  The December 2002 private evaluation noted 
that he was able to heel, toe and tandem walk normally.  
Moreover, there is no competent medical evidence of favorable 
ankylosis of the entire thoracolumbar spine; there is no 
competent medical diagnosis of such, nor is there competent 
medical evidence demonstrating fixation of a spinal segment 
in neutral position.  Consequently, the veteran is not 
entitled to a rating in excess of 10 percent under the 
"new" schedular criteria for evaluating spine disorders 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.

Regarding the "new" criteria found at the Formula for 
Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's service-connected low back 
disorder is manifest by incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  However, as noted above, the 
veteran reported at the January 2004 VA examination that he 
had flare-ups two to three times a month, which were 
alleviated by bed rest and taking pain medication.  But he 
also had no history of hospitalizations, prescribed 
medication and had not been confined to bed rest by a 
physician.  Therefore, the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 10 percent 
under this Formula.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a schedular evaluation in excess of 10 percent for his 
service-connected low back disorder under the "old" or the 
"new" rating codes, even when taking into consideration his 
complaints of low back pain and intermittent radiculopathy.  
As noted above, the Board recognizes the veteran's medical 
expertise as a chiropractic doctor; however, the Board finds 
more probative the detailed medical evidence from 
disinterested physicians, which show objective evidence of no 
more than a mild low back disorder at this time.  The veteran 
appears to contend that he is entitled to a higher rating 
because his condition is likely to worsen in time.  Should 
his condition worsen in the future, he is encouraged to file 
for an increased rating.  However, the current rating can 
only be based on the objective evidence of the current level 
of severity of his symptoms.  Thus, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board notes that, although the veteran has appealed an 
initial decision for his rating for a low back strain with 
DDD, the current disability rating is effective to the day he 
filed his initial claim.  The evidence of record does not 
indicate that the current disability level is significantly 
different from any other period during the veteran's appeal.  
Therefore there is no basis for considering staged ratings in 
this case.  Fenderson v. West, 12 Vet. App 119 (1999).

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation.

Earlier Effective Date

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later. 38 U.S.C.A.        § 
5110(a); 38 C.F.R. § 3.400. If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose. 38 C.F.R. 
§ 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. § 3.1(p). Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim. Such informal claim must identify the 
benefit sought. 38 C.F.R. § 3.155(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

In this case, the RO received the veteran's original claim 
for service connection for a low back disorder on August 28, 
2002, more than one year after the veteran's separation from 
service in July 1985.  When it granted service connection for 
a low back strain with DDD in an October 2002 rating 
decision, it assigned August 28, 2002, as the effective date 
of the award.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Review of the claims folder reveals no claims filed prior to 
August 28, 2002.  There is document submitted prior to that 
date that requests a determination of entitlement or 
evidencing a belief in entitlement to service connection for 
a low back disorder or indicated an intent to apply for 
service connection for a low back disorder.  38 C.F.R. 
§§ 3.1(p), 3.155(a).

The veteran argues that he is entitled to service connection 
for a low back disorder effective from the day after his 
discharge from service.  He believes that his procedural 
rights were violated at the time of his discharge.  The Board 
has no jurisdiction with regard to the procedural process 
during his military service and must apply the law and 
regulations within its own jurisdiction.

The law and regulation on this matter are clear: the 
effective date of an award of service connection for a 
disability may not be earlier than the date of receipt of 
claim unless the claim is received within one year of 
separation from service. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  There is simply no formal or informal claim for 
service connection for a low back disorder prior to August 
28, 2002.  Accordingly, there is no legal basis to assign an 
earlier effective date for the award.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for lumbosacral strain with DDD is denied.

Entitlement to an effective date earlier than August 28, 
2002, for the grant of service connection for a low back 
strain with DDD is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


